Citation Nr: 0714361	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-28 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bone spurs, bilateral 
feet.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 to March 
1962. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In October 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.


FINDING OF FACT

Bone spurs, bilateral, to include calcaneal spurs, were not 
manifested during the veteran's service or for approximately 
forty years thereafter, nor is there any competent evidence 
that they are otherwise related to service. 


CONCLUSION OF LAW

Bone spurs, bilateral, to include calcaneal spurs, were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the veteran with January 2003 and October and 
November 2004 letters, which included notification of what 
was required to substantiate his service connection claim.  
These letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession pertaining to the claim.  Thus, the Board 
finds that VA fully notified the veteran of what was required 
to substantiate his claim.  Additionally, though the veteran 
was erroneously informed in October and November 2004 letters 
that his substantive appeal was not timely, a January 2005 
letter informed the veteran that his substantive appeal was, 
in fact, timely.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but not notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
service connection claim, no rating or effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA and private treatment 
records.  

There is no VA examination of record for the service 
connection claim.  In a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based on a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the appellant suffered an event, injury or 
disease in service, or has a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. 
§ 3.159(c)(4).  

In the present case, the veteran claims that calcaneal spurs 
are related to service.  However, there is no evidence of 
this condition in-service.  Moreover, the first evidence of 
this condition is forty years post-service.  The veteran's 
mere assertions that this condition is related to service, 
without any other support, do not meet the criteria of 38 
C.F.R. § 3.159(c)(4) which would trigger the duty to provide 
a VA medical examination.  Thus, even though there is not a 
VA examination of record, the VA has fulfilled its duty to 
assist.  

Additionally, at the veteran's October 2005 hearing he was 
informed that there was no medical evidence suggesting a 
relationship between calcaneal spurs and service of record.  
He stated that he would obtain such evidence, and the appeal 
was held in abeyance for submission of the additional medical 
evidence.  The veteran did not submit any additional 
evidence.  The Board finds that the veteran has been afforded 
with every opportunity to provide evidence substantiating his 
claim.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
Analysis

The veteran seeks service connection for calcaneal spurs.  At 
his October 2005 hearing, the veteran testified that he had 
foot pain in service and was given aspirin for the pain.  The 
veteran stated that he had a total of thirty-five jumps in 
service and as a result experienced heel pain, which he 
reported to friends.  He also stated that he saw a physician 
after service and received treatment, but the records are no 
longer available.  The veteran's DD-214 shows that he 
received the parachutist badge. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records, to include a separation examination, 
do not show a finding or complaint of calcaneal spurs or foot 
pain.  Specifically, the veteran's separation physical 
examination showed normal feet.

After discharge, a May 1962 VA examination did not show a 
complaint of foot pain and examination of the musculoskeletal 
system, including the feet, was normal.  An August 1994 
letter from the veteran reflects that he applied for service 
connection for a back problem allegedly due to injury during 
a parachute jump in 1959.  An April 1998 VA treatment record 
shows complaints of pain in the right lower limb to the heel 
in cold weather.  

In a December 2001 VA diabetic foot examination, the veteran 
denied a history of infection or ulceration on his feet and 
reported that he was told his right foot numbness was due to 
a work related accident.  No ulceration or infection was 
noted.  An August 2002 private treatment record showed 
plantar fasciitis and x-ray findings of heel spurs.  

In a December 2002 VA diabetic foot examination, the veteran 
denied a history of ulceration or infection to the feet, and 
reported that he had been a diabetic for 22 years.  He 
reported he was told the numbness in his right foot was due 
to a work related accident, and he complained of heel pain 
bilaterally.  The diagnosis was plantar fasciitis.  In a June 
2004 letter, Dr. C. reported treating the veteran since 2000 
for plantar fasciitis and bilateral calcaneal spurs. 

In an August 2004 statement, Mr. O. stated that the veteran 
complained of foot pain after his 6th or 7th parachute jump 
on or about September 1959 at Fort Campbell, Kentucky.  In an 
April 2005 statement, Mr. G. stated that the veteran 
complained of foot pain in service, but refrained from 
reporting the pain in order to maintain his jump status.

A May 2005 VA x-ray report shows an impression of bilateral 
calcaneal spurs, more prominent on the right.  In an October 
2005 letter, Dr. P., D.P.M., stated that the veteran 
complained of heel pain.  The veteran reported pain of many 
years' duration and felt his condition became inflamed and 
painful when he was in the Army; he felt he injured his feet 
parachuting. The veteran also reported having seen the doctor 
about 20 years previously.  Dr. P. reported a differential 
diagnosis would include heel spur-plantar fasciitis type 
inflammation.   

A review of the evidence shows that service connection for 
bone spurs, bilateral, to include calcaneal spurs, is not 
warranted.  In the present claim, there is no evidence of 
bilateral calcaneal spurs of the feet until 2000, 
approximately thirty-eight years after service.  As bilateral 
bone spurs, to include calcaneal spurs, were first indicated 
so many years after service, the remaining question is 
whether the evidence establishes that this condition can be 
linked to service.  38 C.F.R. § 3.303(b).  The Board notes 
that under 38 C.F.R. § 3.303(b), this nexus requirement can 
be satisfied for a "chronic" condition when: (1) a chronic 
disease manifests itself in service and the veteran currently 
has the same condition; or (2) a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

The veteran has presented no reliable evidence of calcaneal 
spurs during service or in proximity to separation.  There is 
no medical evidence of any of these conditions until 
approximately thirty-eight years post-service.  There is also 
no evidence of continuity of symptomatology other than the 
veteran's statements.  Although symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology, 
in a merits context the lack of evidence of treatment may 
bear on the credibility of the evidence of the continuity.  
Savage, 10 Vet. App. 488, Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  Though the veteran, Mr. G., and Mr. O claim 
that the veteran experienced foot pain during service, there 
is no evidence of foot pain during the intervening years 
until decades after discharge.  The Board finds it especially 
probative that the May 1962 VA examination did not show any 
complaint of foot pain or findings of any foot disorder.  The 
Board also finds it persuasive that in August 1994, the 
veteran applied for service connection for a back injury 
related to parachute jumps, but did not apply for service 
connection for foot problems.  The Board finds that the 
veteran's denials of a pertinent history for so many years 
after service are more probative that his current statements 
that calcaneal spurs are related to the parachute jumps in 
service. 

Additionally, there is no probative evidence that calcaneal 
spurs are related to service.  A review of the medical 
records does not show that any medical professional has ever 
found the origin of this condition to be in-service parachute 
jumps.  Dr. P.'s statement reflects only what the veteran 
told him and does not contain any medical opinion relating 
the foot problems to service.  The veteran was informed, at 
his October 2005 hearing, that the record would be held open 
so he could submit additional evidence that the current 
condition was related to service; however, the veteran did 
not submit any such evidence.

Finally, the Board recognizes that the veteran contends that 
bilateral bone spurs, to include calcaneal spurs, are related 
to service.  However, these statements do not provide a 
medical nexus between the current conditions and service.  
This type of determination is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In summary, bone spurs of the feet are not shown by the 
medical evidence of record until decades post-service.  The 
Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection.  The doctrine of reasonable 
doubt has been considered but as the preponderance of the 
evidence is against the claim, it is not applicable.  
38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for bone spurs, bilateral feet, is denied



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


